TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00379-CV


Cindy Schlapper, Appellant

v.

Rand Forest, Buck Childers, Robert Stewart d/b/a Robert Leonard, Dorothy
Stewart Uzell, Betty Stewart Hanson, Mike Keuhl, Harbor Ventures, Inc.,
Flagship Marine Corporation, and Shoreline Development, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN500033, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Cindy Schlapper filed an unopposed motion to withdraw her notice of
appeal.  Appellant's motion is granted and the appeal is dismissed.  


						__________________________________________
						Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   July 21, 2005